United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 18-2661
                      ___________________________

                                 Mike K. Strong

                      lllllllllllllllllllllPlaintiff - Appellant

                                         v.

  Caliber Home Loans, Inc. - US Bank Trust, N.A., as Trustee for LSF9 Master
                              Participation Trust

                           lllllllllllllllllllllDefendant

  Caliber Home Loans, Inc.; U.S. Bank Trust, N.A., as Trustee for LSF9 Master
  Participation Trust; Kozeny & McCubbin, L.C., Kerry Feld, Successor Trustee
successor Kerry Feld; HSBC Mortgage Services, Inc.; Kozeny & McCubbin, L.C.

                    lllllllllllllllllllllDefendants - Appellees
                                     ____________

                   Appeal from United States District Court
                     for the District of Nebraska - Omaha
                                 ____________

                           Submitted: June 12, 2019
                            Filed: June 19, 2019
                               [Unpublished]
                               ____________

Before LOKEN, GRUENDER, and KOBES, Circuit Judges.
                          ____________
PER CURIAM.

      Mike Strong appeals the district court’s1 dismissal of his action against his
mortgage lender and related parties. On de novo review, see Montin v. Moore, 846
F.3d 289, 292 (8th Cir. 2017) (de novo review of Fed. R. Civ. P. 12(b)(6) dismissal);
Olson v. Fairview Health Servs. of Minn., 831 F.3d 1063, 1070 (8th Cir. 2016) (de
novo review of dismissal based on Fed. R. Civ. P. 9(b)), we affirm.

       We agree with the district court that Strong’s complaint did not plead his fraud
or deceptive trade practices claims with the specificity required by Federal Rule of
Civil Procedure 9(b). See Fed. R. Civ. P. 9(b) (party must plead circumstances
constituting fraud with particularity); Munro v. Lucy Activewear, Inc., 899 F.3d 585,
590 (8th Cir. 2018) (party alleging fraud must plead time, place, and contents of false
representation, identity of person making misrepresentation, and what was obtained
or given up thereby); E-Shops Corp. v. U.S. Bank Nat’l Ass’n, 678 F.3d 659, 665 (8th
Cir. 2012) (Fed. R. Civ. P. 9(b)’s heightened pleading requirement applied to claims
arising under state deceptive trade practice statutes). We also conclude that Strong
failed to state a claim for any other violation of state or federal law, see Montin, and
we find no other error in the district court’s dismissal.

      We affirm the judgment of the district court. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable John M. Gerrard, Chief Judge, United States District Court for
the District of Nebraska.

                                          -2-